DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 is dependent on a canceled claim; however, since the claim is drawn to a process, it will be assumed that the dependency should be claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat, et al (WO 2009/144137) and Shin, et al (Journal of Food Science, 65, 884-887, 2000) and evidenced by Motherway, et al (Microbial Biotechnology, 4, 403-416, 2010). Rochat teaches compositions comprising galactooligosaccharides and a probiotic bacterium. Rochat teaches a number of probiotic bacterium, but does not explicitly teach the presence of a galCDEGR(A) operon. See page 6, lines 19-28; page 7, lines 4-10. However, when consulting Motherway, it should be noted that all of the bifidogenic probiotic bacterium described in Rochat possess the claimed operon. See page 406, preparing the probiotic bacterium in the claimed manner, by exposing the bacterium to a galactooligosaccharide and peptone. As this is a product-by-process limitation (see MPEP 2113), the instant specification was consulted to determine if the claimed process affects the bacterium in a material way. Based upon the instant specification, it is noted that the claimed process of fermenting the probiotic bacterium in galactooligosaccharides improves the efficacy of the probiotic. It is also noted that the instant specification explicitly states that peptone is a general nitrogen source that is commonly used in the art in growth medium for probiotic bacteria. See the instant specification, page 14, lines 6-11. As such, not only would it be reasonable to suggest that the ordinary artisan would find the inclusion of a nitrogen source obvious, nitrogen sources like peptone are obvious variants of other nitrogen sources, providing expected outcomes (by providing necessary nutrients to the fermenting bacterium).
Shin provides data for the growth enhancements of probiotic bacterium that are fermented in a medium comprising galactooligosaccharides. Specifically, Shin shows that the inclusion of galactooligosaccharides enhances the growth and activity of bacterium found in the Bifidobacterium genus. See page 886, “Conclusion” section. Although Shin does not explicitly teach the inclusion of peptone, Shin uses MRS medium, which typically contains peptone (see, for example, https://en.wikipedia.org/wiki/MRS_agar). Shin only teaches the enhancements of probiotic bacterium, and does not teach the inclusion of the galactooligosaccharide in a composition following the fermentation.
predictably better shelf life.
With respect to claims 1-6, Rochat teaches a probiotic bacterium that appears to possess the galCDER(A) operon. It should be noted that Rochat explicitly teaches one of the deposited microbes (Bifidobacterium animalis ssp. Lactis CNCM I-3446), and as such, must teach a probiotic that possesses the claimed operon. Please note that B. lactis has been renamed B. animalis ssp. Lactis. (see, for example, https://en.wikipedia.org/wiki/Bifidobacterium_animalis). Additionally, Rochat teaches the inclusion of the prebiotic galactooligosaccharide. Although Rochat does not teach pretreating the bacterium in a medium with galactooligosaccharides, Shin notes that this procedure improves the activity and viability of Bifidobacterium species, and implies that this could improve shelf life. As such, there would be a clear rationale to combine the teachings of Rochat and Shin.
With respect to claim 7, Rochat teaches that the composition can comprise between 5-70 wt% of the prebiotic oligosaccharide, wherein as much of 90% of that is galactooligosaccharide. See page 7, lines 4-20. 
3) cfu. See page 6, lines 30 and 31.
With respect to claims 9 and 10, Rochat describes a nutritional supplements for infant consumption. See page 11, lines 19-22.
With respect to claims 11, 23 and 24, it is unclear if the Bifidobacterium bifidum of Shin possess the galCDEGR(A) operon; however, if Shin’s method is applied to that of Rochat, than the probiotic would certainly possess the galCDEGR(A) operon. All therapeutic effects related to the method (claims 23 and 24) would be inherent to the method/bacterium of Shin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia-Rodenas, et al (PGPUb 2014/0286908); Huber-Haag; et al (PGPub 2010/0086527); Barboza, et al (PGPub 2014/0037785).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651